WICKER, J.,
dissents.
|-i While I do not quarrel with the recitation of facts and law in the majority opinion, I dissent from the final decision. In my view the grant of summary judgment is premature. While I am mindful of the discretion afforded the trial court in its rulings on discovery issues and grants of continuances, I believe in the matter before us plaintiff deserved additional time for discovery to refute defendant’s assertions.
Plaintiff argued that she did not receive the motion for summary judgment until April 25, 2006 and the matter was set for hearing on May 9, 2006. She also relied *35on a defense motion for protective order restricting depositions. Accordingly, plaintiff asserts she was not able to depose defendant’s affiants who attested to the fact that the facility was fully prepared to host the event as scheduled.
Given the facts and the unusual circumstances presented by Hurricanes Katrina and Rita, I believe the plaintiff should have been granted a continuance for additional discovery. Therefore, I would reverse the grant of summary judgment and allow plaintiff additional time for depositions to resolve material issues of fact.